DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 07/25/2022. As directed by the amendment: no claim(s) has/have been amended; no claim(s) has/have been cancelled and no new claim(s) has/have been added. Thus, claims 1-20 are presently pending in this application.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a microcontroller communicatively coupled to the thermal sensor and the first and second sets of capacitors…” It is unclear how the microcontroller is communicatively connected to the first and second set of capacitors. It appears that switches which control the flow of power through the capacitors are missing. Examiner suggests amending claim 1 to include the switches that allow power to flow through the capacitors. Examiner suggests amending claim 1 to recite language such as “a plurality of switches connected first and second set of capacitors…” or any other language to the same effect.

Allowable Subject Matter
Claims 17-20 are allowed.
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not disclose, teach, or suggest the claimed invention as a whole.
For independent claim 1:
The claimed invention is a system for inductively heating a load, the system comprising: an inductor coil, a core, a thermal sensor, a first and second set of capacitors coupled to the inductor coil, and a microcontroller coupled to the thermal sensor and the first and second set of capacitors, wherein the microcontroller is configured to: send interleaving electrical signals to the inductor coil, the electrical signals including a first electrical signal having a first frequency and a first duty cycle, and a second electrical signal having a second frequency, different than the first frequency, and a second duty cycle, receive a temperature signal including the temperature associated with the core or the fluid; and adjust, based at least in part on the received temperature signal, at least one of the first or second duty cycles.
The closest prior art would be Kwack et al (US 2018/0192479). Kwack teaches a system for inductively heating a load, the system comprising: an inductor coil, a core, a thermal sensor, a first and second set of capacitors coupled to the inductor coil, and a microcontroller coupled to the thermal sensor and the first and second set of capacitors. However, Kwack does not teach wherein the microcontroller is configured to: send interleaving electrical signals to the inductor coil, the electrical signals including a first electrical signal having a first frequency and a first duty cycle, and a second electrical signal having a second frequency, different than the first frequency, and a second duty cycle, receive a temperature signal including the temperature associated with the core or the fluid; and adjust, based at least in part on the received temperature signal, at least one of the first or second duty cycles.
The second closest prior art would be Crawford et al. (US 2018/0187585). Crawford teaches adjusting the duty cycle of an AC generator based on the output from a temperature sensor. However, Crawford does not teach a microcontroller is configured to: send interleaving electrical signals to the inductor coil, the electrical signals including a first electrical signal having a first frequency and a first duty cycle, and a second electrical signal having a second frequency, different than the first frequency, and a second duty cycle, receive a temperature signal including the temperature associated with the core or the fluid; and adjust, based at least in part on the received temperature signal, at least one of the first or second duty cycles. 

For independent claim 17:
The claimed invention is a method for inductively heating a load, the method comprising: sending interleaved electrical signals to an inductor coil, the electrical signals including a first and second electrical signals having first and second duty cycles, receiving a temperature signal from a thermal sensor, and adjusting a signal parameter of at least one of the first or second electrical signals.
The closest prior art would be Kwack et al (US 2018/0192479). Kwack teaches sending a signal to an inductor coil, receiving a temperature signal from a thermal sensor, and adjusting a signal parameter of at least one of the first or second electrical signals. However, Kwack does not teach the electrical signals including a first and second electrical signals having first and second duty cycles.
The second closest prior art would be Crawford et al. (US 2018/0187585). Crawford teaches adjusting the duty cycle of an AC generator based on the output from a temperature sensor. However, Crawford does not teach the electrical signals including a first and second electrical signals having first and second duty cycles.

Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive. Applicant argues that the meets and bounds of claim 1 are clear in this regard - the microcontroller is communicatively coupled to the claimed sensor and capacitors and is agnostic as to the specific mechanism(s) used to accomplish these couplings. Examiner respectfully disagrees.
Examiner would agree with Applicant if the structures that communicatively couple the microcontroller to the claimed sensor and capacitors were merely wiring or cabling. However, there are switches between the microcontroller and the first and second set of capacitors. The structure that controls the function of the first and second set of capacitors must be claimed because one of ordinary skill in the art would not know how to control the operation of the capacitors without the aid of switches, which are present in Applicant’s drawings and are described in Applicant’s specification. The switches serve a specific function in the claimed invention and must be included in the claims set.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761